DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/23/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-156178 application as required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Species B in the reply filed on 05/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1, 3 and 4-12 read upon the elected species B. However, after further consideration, all of the pending claims appear to be drawn to elected Species B. No claims have been withdrawn and all of Claims 1-12 are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 and 03/31/2022 have been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “107” has been used to designate both “the bush” and “the rear end side cover” [see Pg. 16, lines 24-25]. There appears to be a type in the filed specification wherein element 107 is the “rear end side cover 107” and the bush is actually element 108. Please amend line 25 of the instant specification to correctly recite “bush 108” to overcome this objection. 
Reference character “109” has been used to designate both “atmospheric air introduction holes” and “a filter” [see Pg. 17, lines 13-17]. Examiner suggests removing the reference character 109 on line 16 such that the specification simply recites “A filter [[109]] is arranged in the atmospheric air introduction holes 109 so as to prevent liquid from entering the inside of the rear end side cover 107”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claims 2-12 are objected to because of the following informalities: 
Claims 2-12: please include some type of punctuation after “wherein” in lines 1 of these claims. 
Claims 3-4: please add “and” after the second limitation as a transition into the third limitation. For instance, please add “and” after “stacked,” in line 5 to recite “stacked, and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20160209354 A1) in view of Noda et al. (US 20030006139 A1). Evidentiary support provided by the instant specification and/or Naito et al. (US 20050252770 A1).
Regarding claims 1-2, Araki discloses a gas sensor element (sensor element 1 [abstract; Fig. 6]) comprising:
an electrolyte layer comprising a solid electrolyte body having oxygen ionic conductivity (electrolyte layer 2 comprising a solid electrolyte body made of zirconia having oxygen ionic conductivity [Paras. 0032, 0081; Fig. 6]);
a first insulation body stacked at a first surface side of the electrolyte layer (first insulating layer 61 and/or heat sheet 62 stacked at a first side surface of the solid electrolyte body 2 [Paras. 0038, 0081; Fig. 6]);
a second insulation body stacked at a second surface side of the electrolyte layer (ceramic-made insulating plate 10 includes spacer 12 that is stacked at a second surface side of the electrolyte body 2 [Para. 0040, 0081; Fig. 6]);
a measurement gas chamber formed and surrounded by the electrolyte layer and the first insulation body, into which a detection target gas is introduced (gas chamber 7 is formed and surrounded by the electrolyte body 2 and the insulating layers 61/62 and wherein the detection target gas g is introduced into the gas chamber through the diffusion resistance layer [Paras. 0040-0041, 0081; Fig. 6]);
a reference gas chamber formed and surrounded by the electrolyte layer and the second insulation body, into which a reference gas is introduced (reference gas chamber 8 is formed and surrounded by the electrolyte body 2, the insulation layer 10, and the spacer 12 wherein air as a reference gas is introduced into the reference gas chamber 8 [Paras. 0040-0042, 0081; Fig. 6]);
a heater embedded in the first insulation body (heater 6 is embedded in the insulation layer(s) 61/62 [Para. 0081; Fig. 6]);
Araki further discloses wherein the insulating plates 10, 61, and 62 and the spacer layer 12 are made of an insulating material, such as alumina, while the electrolyte body is made of an ion conducting material such as zirconia [Paras. 0038, 0040, 0042, 0032].
Araki is silent on the thermal conductivity of the various layer and thus Araki fails to expressly teach “the second insulation body has a lower thermal conductivity part having a thermal conductivity of a heater embedded part formed in the first insulation body in which the heater is embedded”, of instant claim 1, and “wherein the low thermal conductivity part in the second insulation body is made of zirconia”, of instant claim 2. 
Noda discloses a gas sensor element for a gas sensor [abstract; title] wherein the intermediate layer that joins the oxygen-ion conductive solid electrolyte layer to the insulating ceramic is formed of a mixed material. Noda teaches “an intermediate layer disposed between the alumina substrate and the oxygen-ion conductive Solid electrolyte layer, wherein the intermediate layer contains the Zirconia and insulating ceramic such that the insulating ceramic content of the intermediate layer is different from that of the oxygen ion conductive solid electrolyte layer. In this configuration, good performance of the high temperature sensor is attained. Further improvement is expected when the content of the insulating ceramic contained in the intermediate layer is at least 10% by weight greater than that of the insulating ceramic contained in the oxygen-ion conductive solid electrolyte layer” [Para. 0027]. Noda further teaches that since the insulating-ceramic content of the intermediate layer falls between that of the substrate formed of insulating ceramic and that of the oxygen-ion conductive solid electrolyte layer which contains insulating ceramic in an amount of 10% to 80% by weight, the substrate and the oxygen-ion conductive solid electrolyte layer is bonded more firmly via the intermediate layer with less stress preventing delamination or cracks [Para. 0054]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pure alumina spacer 12 of Araki with a mixed alumina/zirconia intermediate layer because Noda teaches that a mixed layer that comprises both alumina and zirconia will yield good performance at high temperature and will yield a stronger bond between the insulating substrate and the solid electrolyte layer with less stress that prevents delamination or cracks [Paras. 0027, 0054]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. The Office holds the position that Alumina has a thermal conductivity which is much larger than Zirconia. This is supported by the instant specification Pg. 13 which states “Zirconia has a thermal conductivity of 3 W/m K which is lower than alumina of 24 W/mK”. Naito further teaches that “the thermal conductivity of alumina is ten times greater than that of zirconia” [Para. 0063]. The use of a mixed intermediate layer as taught by Noda will inherently yield a thermal conductivity of the spacer 12 that is lower than the thermal conductivity of the insulating layer that forms the heater (i.e., either one or both of 61/62) because the addition of zirconia will significantly reduce the thermal conductivity of the spacer layer 12 relative to the insulating layer (made of an insulating material such as alumina). 
Regarding claims 7-8, modified Araki discloses the limitations of claims 1-2 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the electrolyte layer (spacer 12 is arranged adjacent to the electrolyte layer 2 [see Fig. 6]). 
Regarding claims 10-11, modified Araki discloses the limitations of claims 1-2 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the reference gas chamber (spacer 12 defines the reference gas chamber 8 [Para. 0040; Fig. 6]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Noda, as applied to claims 1-2 above, and further in view of Okazaki et al. (US 20160091456 A1). Evidentiary support previously provided for claim 1 and further provided for claims 3-4 by the instant specification and/or Naito.
Regarding claims 3-4, Araki discloses the limitations of claims 1-2 as outlined previously. Araki teaches a solid plate solid electrolyte 2 as shown in Fig. 4. 
Araki is silent on the electrolyte being disposed in a support plate and thus fails to expressly teach the limitations of claims 3-4.
Okazaki discloses a gas sensor element and gas sensor [title; abstract] wherein:
the electrolyte layer comprises a support plate and the solid electrolyte body (the electrolyte layer comprises a surrounding portion 132 “support plate” and the solid electrolyte body 141 “first electrolyte portion” [Paras. 0052, 0058; Figs. 3-4]);
an arrangement hole is formed in a stack direction in which the solid electrolyte body and the first insulation body are stacked (a through hole 132h is formed through the “support plate” 132 in a stacking direction [Para. 0053]);
the solid electrolyte body is arranged in the arrangement hole, and the support plate has a thermal conductivity which is greater than a thermal conductivity of the solid electrolyte body (solid electrolyte portion 1141 is arranged in the through hole 132h wherein the support plate 132 is formed of alumina ceramic and the solid electrolyte 141 is formed of zirconia ceramic [Para. 0084; Figs. 3-4; As outlined above in the rejection of claim 1, alumina has a thermal conductivity which is about 10 times greater than zirconia as supported by the instant specification and Naito Para. 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid layer solid-electrolyte body disclosed by Araki with a composite solid electrolyte layer as taught by Okazaki wherein the solid electrolyte body is supported in a through hole of a surrounding/support plate as such structure is known in the art as a suitable structure for forming a solid electrolyte layer between two electrodes of a gas sensor and provides the additional utility of yielding a sensing element free from deterioration in accuracy [Para. 0010]. One skilled in the art would also understand that forming a support structure out of alumina would yield a structure with a much higher thermal conductivity surrounding the zirconia solid-electrolyte and thus would yield provide the additional benefit of heating the solid electrolyte layer quicker to the activation temperature. Furthermore, the simple substitution of one known element for another (i.e., one electrolyte layer for another) is likely to be obvious when predictable results are achieved (i.e., provide for oxygen ion conductivity between electrodes for the analysis of a target gas) [MPEP § 2143(B)]. 
Regarding claims 5-6, modified Araki discloses the limitations of claims 3-4 as outlined previously. Araki fails to expressly teach the limitations of claims 5-6. 
Araki as modified by Okazaki teaches wherein the electrolyte body 2 of Araki is substituted with the electrolyte body 141 disposed in a “support plate” 132 as shown in Okazaki Figs. 3-4 as outlined in the rejection of claims 3-4 above. 
Okazaki further teaches wherein the mating surface 145k “boundary part” between the through-hole 132h and the solid electrolyte body 141 is sandwiches between the insulating layer 170 at a “support part” and insulating layer 182 at a second “support part” [Paras. 0060, 0083, 0093; Fig. 4] wherein the insulating layers 170 and 182 overlap the mating surface 145k along the entire area of the mating surface [see Figs. 3-4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mating surface between the surrounding portion and the electrolyte portion such that the mating surface is overlapped by the spacers 11 and 12 of Araki because such structure is known in the art as a suitable structure for forming a solid electrolyte layer between two electrodes of a gas sensor and provides the additional utility of yielding a sensing element free from deterioration in accuracy [Okazaki Para. 0010]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 9, modified Araki discloses the limitations of claim 3 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the electrolyte layer (spacer 12 is arranged adjacent to the electrolyte layer 2 [see Fig. 6]). 
Regarding claim 12, modified Araki discloses the limitations of claim 3 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the reference gas chamber (spacer 12 defines the reference gas chamber 8 [Para. 0040; Fig. 6]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi et al. (US 20160202207 A1) disclose an electrolyte layer formed as a composite layer with a support layer comprising a through-hole filled with electrolyte material. Saitou et al. (US 20130075256 A1) disclose wherein alumina has a thermal conductivity 10 times higher than zirconia. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795